department of the treasury person to contact employee id number tel fax refer reply to ap fe cle kas ein c in re revocation form required to be filed tax period s ended uil last day to file a petition with the united_states tax_court ‘jun internal_revenue_service appeals_office e ninth street cleveland oh release number release date date mar a legend a- a i certified mail dear this is a final adverse determination as to the internal_revenue_code irc from federal_income_tax under sec_501 effective date it is determined that you do not qualify as exempt your exempt status under sec_501 c of our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for xempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file converted forms u s_corporation income_tax return for any years which are still open under the statute_of_limitations returns for tax years ending december 2c should be sent to internal_revenue_service tege eo commerce st mc dal mandatory review dallas tx no later than date forms for tax periods beginning on and after date should be filed with the cincinnati service_center cincinnati oh and december if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of irc united_states tax_court second street n w we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation in this matter sincerely enclosure notice helpful contacts for your notice_of_deficiency charles fisher team manager internal_revenue_service appeals_office e ninth street cleveland oh date mar department of the treasury person to contact emplovee id number tel fax refer reply to ap fe cle kas in re eo revocation form required to be filed tax period s ended uil last day to file a petition with the united_states tax_court jun certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file converted forms u s_corporation income_tax return for any years which are still open under the statute_of_limitations returns for tax years ending date and date should be sent to internal_revenue_service tege eo commerce st mc dal mandatory review dallas tx no later than date forms for tax periods beginning on and after date should be filed with the cincinnati service_center cincinnati oh if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to - united_states tax_court second street n w we will notify the appropriate state officials of this action as required by cade sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely ziel jl- charles fisher team manager enclosure notice helpful contacts for your notice_of_deficiency sa no a ene tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service east 7th street 1130-b st paul mn taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of xamination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code if you have any q shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886a department of the treasury- intemal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx december 20xx legend org organization name xyz state director co-1 co-2 website website dir-1 dir-2 dir-3 xx date address address city city co-3 co-4 g companies issue whether org is operated exclusively for exempt purposes within meaning of lr c sec_501 c facts overview the directors were dir-1 dir-2 and dir-3 the address was address city xyz org org or organization is a xyz not-for-profit corporation incorporated on march 19xx which was also the address of the organization for the years under examination dir-2 incorporated org he was listed as the president on the organization’s application_for recognition of tax-exempt status the forms for the years under examination list dir-2 as ceo and dir-3 as president on august 20xx org filed an amendment with the state of xyz department of state changing the name org to co-1 on september 19xx org applied under penalties of perjury for recognition as an organization entitled to tax-exempt status under sec_501 on form_1023 application_for exemption on january 19xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application the nternal revenue service irs recognized org as of march 19xx as a tax-exempt_organization as described in sec_501 application_for recognition of tax-exempt status as noted above on september 19xx org filed its application_for exemption with the irs in its application org stated there are many separate yet closely related activities which are a part of org overall program several of which include debt repayment plans income spending plans monthly maintenance public awareness campaigns financial management assistance and family counseling services form a rev department of the treasury - internal_revenue_service page -1- 886a fe name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org exhibit year period ended december 20xx december 20xx regarding fundraising and contributions org stated in its application the primary source of funding sought for the operations of org will be that received from fundraising efforts focused on the financial institutions that created the dollar_figure dollars of consumer credit card debt the number of banks heavily invested in the credit card market and the profits made by them over the past few years provides org with a good source of funding for their program proposed amendment by letter dated september 19xx org requested that the irs accept an additional activity this letter stated that the organization had solicited donations for a grant gift making trust home grants and had already received monies for the fund in the letter org said that now it needed help from the irs to satisfy a hud request for a private opinion letter stating that org had the ability to provide grant gift funds the letter described the additional activity as follows org ’ in an effort to intercept the negative effects of newly acquired mortgage payments plans to offer a series of home buying assistance programs one such program is known as home grants the offering of this program will insure early and complete home buying education to consumers enabling them to be better prepared for the financial impact of a mortgage payment org via the home grants program will provide home purchasing assistance grants for all those successfully completing its programs other valuable home buying materials and conduits will be available to consumers as part of this program the letter requesting the private opinion letter stated utilizing a grant or gifting program will greatly increase our ‘public awareness’ people will flock to our organization where they can be introduced to our programs by letter dated november 19xx the irs responded and informed org we have received your letter regarding your change in activities we have made it a part of your file administering hud mortgage grants to prospective home buyers since 20xx org has promoted and operated a down payment assistance dpa program for house buyers under which it provides funds to the buyers to use as their down payment or for clasing costs and collects the same amount plus an additional fee from the house sellers as more fully described below under the organization’s program down payment assistance is provided for alt types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations form acrev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org federal returns schedule no or exhibit year period ended december 20xx december 20xx org filed forms for the calendar years ended december 20xx and december 20xx according to part iii of the forms org’s primary exempt_purpose was home grant consumer education on that part of form_990 where the organization is instructed to describe its exempt_purpose achievements org wrote to assist people in managing finances through a home grant program to reduce debt for both 20xx and 20xx the dollar amount of grants and allocations reported as expenses in part iii of form_990 is exactly equal to the amount of grant income reported as program service revenue in part vii on its 20xx form_990 at line org reported contributions or direct public support of dollar_figure however org’s trial balance for that period classifies dollar_figure as grant fees ie the fees collected by org for each real_estate_transaction on line of part vii analysis of income- producing activities of the 20xx form_990 org reported program service revenue as follows grant income of dollar_figure and debt assistance of dollar_figure for a total of dollar_figure lists grant income of dollar_figure mandatory replenishments and sales of dollar_figure sale of books and tapes the trial balance uses the label grant income the organization provided some of its webpages one of which states its trial balance the program has a mandatory replenishment requirement this means that for every dollar gifted by org there must be a matching donation the source of the donations may include individual business and government sources grant recipients are not acceptable donors additionally in a telephone call with the examiner on august 20xx dir-2 used the term mandatory replenishment a summary of the call using that term was mailed to dir-2 later that day as in 20xx these are the fees charged in 20xx org reported contributions of dollar_figure by org and received from each home owner who seils to a recipient of a org grant in 20xx org completed part vii of form_990 providing an analysis of income producing activities as follows grant income of dollar_figure mandatory replenishments debt assistance of dollar_figure and co-1 license income from others who use the organization’s spending budget planners with their clients_and_customers of dollar_figure for a total of dollar_figure org has not provided a trial balance for the year 20xx form a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury- intemal revenue service name of taxpayer explanation of items org ' schedule no or exhibit year period ended december 20xx december 20kx operation of org’s down pavment assistance program org through its website and seminars at real_estate trade shows promotes its dpa program to builders lenders loan officers mortgage brokers real_estate agents title insurers buyers and sellers many of the participants in org’s dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment org’s website lists the following steps to get a grant step register yourself online at website or any mortgage specialist can register you and provide you with a pre-approval for a org grant for up to dollar_figure upon registering yourself on-line org grants will mail you a pre-approval and welcome letter you may email lender requests for a lender in your area that is already working with the org grants program or may use a lender of your choice in the case of the latter please have your loan officer contact us regarding your file step consult with your mortgage specialist or a realtor familiar with the org grants program criteria for receiving gift funds are you must be qualified for a loan product that accepts gift funds a fha mortgages typically accept gift funds check with your mortgage specialist for other programs that accept gift funds b there must be a source of replenishment for gift funds sent to your closing a pledge letter must be completed and submitted to org prior to closing form a rev department of the treasury - internal_revenue_service page -4- foun 886a department of the treasury - intemal revenue service explanation of items name of taxpayer schedule no or exhibit year period ended december 20kx december 20xx org gift funds come from a revolving trust account therefore all gift funds must be replenished by a source other than the buyer individuals employers and relatives are acceptable sources for replenishments which are made by a donation to org a 50ic non profit organization registered with the irs your realtors or mortgage company can assist you in finding a suitable source of replenishment for gift funds step once you have located a home you mortgage specialist will finalize the amount of your org grant and provide you with a formal and fully executed gift letter step a org educator will contact you to complete your mandatory homebuyer education and begin the preparation of your customized spending planner this service is part of the grant program is of no cost to you and is done over the phone step your mortgage company will forward the closers wire instructions to org and a closing instruction agreement will be executed by org and sent to the closing agent for your closing date grant amount verification and wire instructions verification org wires funds to escrow on the day of your closing org provided printouts of its website which stated with the org grant program buyers get a free downpayment gift when they purchase a property that is listed with the org program they only requirement for this gift is that a source must be found to repay the funds in the org trust account donations from home sellers are used to help other worthy families purchase a home of their own a typical source of fund replenishment is the home seller sellers typically received full asking price for their homes and are delighted to help fund the org program these repayment funds are made from the proceeds of the sale after closing form acrev department of the treasury - internal_revenue_service page -5- eso 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items org year period ended december 20kx december 20kx a small fixed fee of dollar_figure is also required to cover administrative fees at org this fabulous program allows the buyer to get into a home with no money down while the seller gets the desired price and because the house sells for the full asking price the realtor commissions is higher as well the following example was provided by org from its website standard home transaction org grant transaction list price sales_price reduced to sell less realtor commission seller net list price sales_price less realtor commission less donation to org with fee seller net the example reveals that under org’s dpa program both the realtor and the seller eam more in the standard home transaction example the realtor’s commission is dollar_figure percent whereas in the org grant transaction example it is the donation to org i sec_3 of the price plus dollar_figure dollar_figure x dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure even after the donation in the org grant transaction the seller’s net in the example is higher dollar_figure compared to dollar_figure the website material provided by org also contains the following information regarding the amounts to be paid to org by sellers as a seller in the org grant program you may be asked to participate in the replenishment of the org grant gift trust fund if this to be the case it must be done in a voluntary capacity ie no contractual obligation org pledge letters are available for those willing to make a contribution it is quite common for realtors and mortgage professionals to errantly compare these replenishment to seller concessions the fact is when the seller of a home makes a contribution to org it is coming from their ‘net’ proceeds the pledge letter used by org includes the following language the above listed donor s hereby voluntarily direct the escrow officer agent or closing attorney of the listed_property to make a charitable_contribution to org org from the form a rev department of the treasury - intemal revenue service page -6- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org exhibit year period ended december 20kx december 20xx net_proceeds received from the sale of the property herein described this form also says donor s are desirous of making a charitable donation to org in the amount of dollar_figure org in the amount of dollar_figure along with a dollar_figure administration education fee making a total_payment to the closing escrow agent or attorney who is disbursing the proceeds of the transaction is hereby requested to deliver the same amount to org via ovemight check through org’s home grant program buyers receive a gift of the funds that they use for the down payment sellers and org entered into agreements that required sellers to pay org an amount equal to the down payment gift that the buyer received as a home grant plus a fee of dollar_figure org claimed that the seller’s payment was not provided directly to the buyer but instead was used to replenish the pool of funds used to provide gifts to subsequent buyers in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller’s home thus returning the money to the seller the documents produced by org explicitly state that the down payment gift to a buyer comes from preexisting funds rather than from the seller’s contribution in the transaction however the organization does not solicit outside public contributions or have any other source of funds other than contributions from sellers and related fees additionally because the amount of the contribution is always equal to the amount of the down payment assistance provided to the buyer plus the service fee it is apparent that the actual source of the down payment assistance is the seller’s contribution in that particular transaction org provided a sample of the closing instructions agreement that it uses the closing agent in the sample is co-2 the instructions provide that a specific and limited gift will be sent to the account of co-2 the instructions further provide that org has made this gift under the belief and expectation that a donor s voluntarily therefore the agrees to replenish org’ trust account in the amount of release of the gift funds to from the donor s and forwarding same to org inc as overnight or wire only is contingent upon co-2 securing it is clear from these instructions that the down payment assistance funds are released to the home grant recipient only after the replacement funds in the same amount have been sent to org org’s website contains an addendum to closing instructions which states that it is a problem form a rev department of the treasury - intermal revenue service page -7- form 886a department of the ae internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit ear period ended december 20xx december 20xx if the org grant replenishments appear on the seller side of the hud-i the website states that doing this with the funds may turn the grant gift into a sellers concession this would then negate the ability of the funds to be used by the buyer per their loan approval if the seller s is the source of the org replenishment the funds must come directly from the seller not from a deduction on the hud-i it is most important that the replenishment of our trust account be from proceeds that are not directly associated with the closing either of the following procedures which may be considered ‘indirect association is acceptable the seller s may bring a bank or certified check drawn from their own account equaling the amount of the replenishment gift grant amount made payable to org to the closing and tender such to the closing agent for delivery to org provided the org pledge letter is signed by the seller s the ‘donation’ to org may be reflected in the section of the hud-i as a ‘charitable contribution’ the seller may request a separate check drafted from ‘net proceeds’ equaling the amount of the replenishment grant gift amount made payable to him her them which then is to be endorsed on the reverse side as follows pay to the order of org ‘charitable donation’ seller s must endorse the closing agent is to collect the check for delivery to org the material describing org’s program shows how it financially benefits sellers by sellers providing them with ready buyers enabling the sellers to sell for higher prices and allowing them to sell faster due to the larger pool of potential buyers thereby reducing the costs associated with real_estate remaining unsold for an extended period for example on its website the organization maintained that org grants are a proven method for quick sales stating in many cases our clients will offer you the full-appraised vatue for your home org provided a copy of an acknowledgment letter which it generates on request this letter is headed re your donation the letter thanks the addressee for the financial contribution and lists the gifts received from the addressee it also says that as with any matter involving tax- filing it is strongly suggested that you consult a professional tax advisor before listing this deduction on your tax_return this letter also states that org is a 501_c_3_organization in form acrrev department of the treasury - intemal revenue service page -8- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx december 20xx addition the terms charitable_contribution or charitable deduction were used on the closing statements for the transactions facilitated by org realtors org’s website tells realtors promote yourself as a realtor with access to grant money to help people buy homes some realtors run ads in the classified such as ‘down payment grants available from a nonprofit organization any credit any income any home call insert contact information to obtain your grant ’ educational programs in its form_1023 application in the material subsequently submitted by org’s with its request for a private opinion letter and in org’s replies to irs inquiries org emphasized the need for money management education and its ability to provide tools for budgeting and handling debt although the request for an amendment to its determination_letter stated that org would be making grants to those who had completed an educational program actually grants were made first then recipients were offered an opportunity for telephone or online money management help minutes of various meetings of org’s board_of directors throughout 20xx and 20xx show what org characterizes as educational programs and opportunities the minutes of january 20xx disclose an event in city xyz to t rain mortgage professionals in the educational programs of org the minutes of july 20xx approve travel to xyz for meetings allegedly intended to further the education purpose of org however there is no explanation of how the educational purpose is to be furthered the minutes of august 20xx resolved to conduct a public seminar in xyz the minutes of september 20xx resolve to attend a real_estate conference in xyz the minutes of october 20xx report that org will attend a real_estate mortgage trade_show in city xyz these october minutes also authorize a second seminar in city in two phases - a free public workshop and a professional training camp the minutes of january 20xx report that a motion passed to increase expenditures_for public outreach efforts and mentions that literature will better equip real_estate professionals to make org educational programs more widely known these minutes also authorize travel to cincinnati xyz to meet with lenders that are willing to provide seminars based on the org _ system the minutes of february 20xx report that a motion passed to authorize travel to city xyz to meet with a person who is a trainer in the real_estate and mortgage industry form acrev department of the treasury - intemal revenue service page -9- oo 886a department of the treasury - intemmal revenue service schedule no or name of taxpayer explanation of items org exhibit year period ended december 20xx december 20kx the minutes of october 20xx report that an elaborate training seminar is planned at the co-3 and that the event will be used in the making of an co-1 tv program dir-2 org’s ceo stated in a telephone call with the examiner on august 20xx that recipients of grants are supposed to register for the web-based course to help them with their money management skills org’s website states that the grant recipients will be contacted by org to complete the mandatory homebuyer education which is done by telephone in response to a questionnaire the irs sent to it org stated our counselors which are actually referred to as staff are trained to identify specific needs of the person looking for assistance a referral is usually the result of such a query in general the majority of requests fielded by our staff are generally related to our web program this is more technical than counseling the organization provided copies of some of the documents it used when trying to attract sponsors for its budgeting program in undated material headed co-1 online budget builder opportunity-executive summary which org indicated it had provided to bank an online bank the organization stated co-1’s private label solution will create a seamless bond between co-1’s net technology and the bank direct website with as little as one additional orange circle customers and visitors of bank direct’s website will have instant access to the new bank direct - budget builder data mining is just one of the many benefits bank direct will realize with the co-1 budget builder although co-1 requires its hosts to maintain a strict confidentiality policy for the collected data through the tool having exclusive access the budget data is very valuable again subtlety should be the rule when targeting specific products and services to those on a ‘needs basis’ example far too many families are under-insured when it comes to life’s greatest tragedy the loss of a mother or father bank direct can email direct mail even telephone those who do not have life_insurance with bank direct products that will correct such dangerous voids similar applications span all areas that make up the budget building process all of co-1’s consumer advocacy efforts are included with its technology this can when effectively leveraged prove to be an excellent means to generate new business while also helping to retain existing accounts in an undated letter to a vice-president of co-4 org stated form a rev department of the treasury - internal_revenue_service page -10- oer 886a department of the treasury - intermal revenue service schedule no or name of taxpayer explanation of items org exhibit year period ended december 20xx december 20kx thank you for taking the time to meet with me in october after my visit i realized that we needed to have a more compelling opportunity for co-4 if we are to build the relationship we seek that said upon my return i organized a special team to work on a value proposition that would reduce the ‘per lead cost of co-1 contacts while greatly increasing co-4’s exposure to our viewers we would like to invite all our viewers to pursue possible savings with their auto insurance premiums homeowners insurance and for them to pursue co-4’s new personal identity restoration coverage recent enhancements to our spending planner allow us to personalize each of the inserts in the spending planner books this will enable us to list specific third party services directly on the pages that relate to the items they are tracking an example would be an offer for a free auto insurance quote from co-4 on the page where their auto insurance is being carefully tracked this would put co-4’s phone number in front of of our spending planner users each time they open their planner the organization supplied a three ring notebook with a cover featuring the words balanced budget spending planner the cover also has a design of an american flag a calculator and a smiling young couple inside is a sample budget with tabs for categories like housing auto and variable the organization provided no information on the number of persons who started any budgeting training it provided or the number who completed it the organization provided no information showing that it offered classes on a regular basis the organization provided no information showing that it followed up on grantees who failed to start or failed to complete the training it suggested law sec_501 of the code provides for the exemption from federal_income_tax on corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt form acrev department of the treasury - internal_revenue_service page -11- form 886a name of taxpayer explanation of items department of the treasury internal_revenue_service schedule no or org exhibit year period ended december 20xx december 20xx purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1 c -1 d i provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u-s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that form a rev department of the treasury - internal_revenue_service page - form 886a department of the treasury - nternal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20kx december 20xx the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated form acrev 6s department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items department of the ce internal_revenue_service schedule no or org exhibit year period ended december 20xk december 20xx among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 form acrev -68 department of the treasury - intemal revenue service page - form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org schedule no or exhibit year period ended december 20xx december 20xk situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in dollar_figure c because its purposes and activities combated community deterioration situation described an organization farmed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations in early the irs issued revrul_2006_27 r b which describes three organizations involved in providing down payment assistance and determines whether each qualifies for exempt status under sec_501 the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low- income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grantmaking staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation i relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 form a rev department of the treasury - internal_revenue_service page - department of the treasury- ntemal revenue service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december 20xx december 20kx the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real-estate related businesses that stand to benefit from the transactions to finance its program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial inftuence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales form acrev department of the treasury - internal_revenue_service page - form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20kx december 20xx of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_50t c promoting improper charitable_contribution deductions sec_170 allows as a deduction subject_to certain limitations and restrictions any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of an entity described in one of the paragraphs of sec_170 sec_170 describes certain entities organized and operated exclusively for religious charitable scientific literary or educational_purposes generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization must be a contribution or gift a charitable_contribution is a transfer of money or property without receipt of adequate_consideration made with charitable intent 477_us_105 a payment generally cannot be a chantable contribution if the payor expects a substantial benefit in return american bar endowment pincite see also 449_f2d_413 ct_cl substantial benefits are those that are greater than those that inure to the general_public from transfers for charitable purposes which benefits are merely incidental to the transfer singer pincite sec_102 provides that the value of property acquired by gift is excluded from gross_income a gift proceeds from a ‘detached and disinterested generosity ’ admiration charity or like impulses 363_us_278 payments that proceed from the constraining force of any moral or legal duty or from incentive of anticipated benefit’ of an economic nature are not gifts duberstein u s pincite thus payments attendant to ordinary business or commercial transactions or that proceed primarily from the moral or legal obligations attendant to such transactions are not gifts ‘out of affection respect the form acrev department of the treasury - intemal revenue service page -17- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx december 20xx organizations that promote tax_avoidance schemes do not qualify for exemption under sec_501 as organizations described in sec_501 see church of world peace inc v commissioner t c memo aff'd u s app lexis qo cir in church of world peace the church used its tax-exempt status to create a circular tax-avoidance scheme individuals made tax-deductible charitable donations to the church the church then returned the money to the individuals in the form of tax-free housing allowances and also reimbursed the individuals for church expenses that were in fact unrelated to church operations the church emphasized tax_advice in connection with this tax-avoidance scheme the tax_court held and the tenth circuit affirmed that the church did not comply with the requirements of sec_501 because by promoting a circular flow of funds from donors to the church and back to the donors and facilitating improper charitable_contribution deductions the church did not operate exclusively for exempt purposes enumerated in sec_501 c effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 n revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq analysis does not qualify as an organization described in lr c sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class and violates the requirements of sec_501 by promoting improper charitable_contribution deductions charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations the organization’s down payment assistance program does not operate in a form acrev department of the treasury - intemal revenue service page - form 886a department of the treasury - intemal revenue service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20kx december 20xx manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons does not have any income limitations for participation in its dpa program it does not screen applicants for down payment assistance based on income instead the program is open to anyone without any income limitations who otherwise qualified for these loans the program is not even limited to first-time homebuyers or single family homes - program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code emphasized money management education to individuals and families in its responses to questions both during the examination and when it requested approval of its amendment on tapes related to debt management and fair credit reporting and offered a few seminars to prospective home buyers technology eg web-case seminars and infomercials was primary method of delivery of any consumer education and training sold a small amount of material in books and - educational activities as reported in its minutes were directed at people in the most of real_estate field rather than at consumers estate agents and mortgage lenders aware of its program in order to increase _ focused on making real business additionally much of what purported to be consumer education on budgeting was actually marketing for financial and insurance services told mortgage brokers that each visitor to its website gets a financial review and a warm introduction to local professionals to service the financial or mortgage needs identified in the budget process offered mortgage brokers loan officers and other real_estate professionals an opportunity to be a sponsor and thus a trusted local resource this indicates that claims is an educational tool was as much a marketing vehicle for those who referred clients to improvement of any individual’s skills as it was a tool for the instruction and spending planner which the educational programs offered by ‘ attract new grant recipients as to instruct the individuals on useful subjects instead of awarding grants after the completion of an educational course the organization offered its course to buyers inc were designed as much to form acrev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer explanation of items department of the treasury internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx who had been chosen as grant recipients because they were buying from a seller who had promised to replenish funds the majority down payment assistance totaled dollar_figure resources are spent on down payment assistance in20 or about _ grants for of total revenue in the amount of in20 dollar_figure was spent for down payment assistance or about of total revenue in the amount of dollar_figure in addition to generating fees for itself real_estate brokers and mortgage lenders - none of which are a charitable_class was operated to benefit home sellers home buyers only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if the grant program of were directed to exclusively low-income individuals or disadvantaged communities the organization’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties is structured and operated to assist the private like the organization considered in 92_tc_1053 parties who fund it and give it business sellers who participate in ‘dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in home grant program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that the home grant program operated by each home sale provides ample private benefit to the various parties in perated its dpa program shows that the private benefit to the the manner in which various participants in mere incident of such operations the procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities the organization relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it activities was the intended outcome of the operations rather than a form acrev department of the treasury - internal_revenue_service page -20- form 886a department of the oa internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx december 20xx requires the home seller to neither solicits nor receives funds from other sources facilitates before providing down payment assistance the organization’s grantmaking staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale arrangement prior to the closing no dpa assistance transactions take place unless assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing the instructions to title and escrow companies provide that at the close of escrow the seller’s contribution and the administrative fee charged by by wire or overnight mail the receipt by to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of the operations of organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially secures an agreement from the seller stipulating to this is must be sent to the organization of a payment from the home seller corresponding in this respect is like the operated its dpa program shows that the organization was in the the manner in which business of facilitating the sales of homes in a manner indistinguishable from a commercial enterprise in this way it is similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c was not utilized as a mere instrument of furthering charitable purpose operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 the business operated by but was an end in itself which it charged a market rate fee primarily to persons within a charitable_class the primary goal of the fees it derived from facilitating the sales of real_property not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of the activities of purposes provided services to home sellers for did not market its services consisted of maximizing did furthered commercial rather than exempt based on the foregoing purposes and accordingly is not entitled to exemption under sec_501 has not operated exclusively for exempt form acrev tes department of the treasury - intemal revenue service page -21- form 886a name of taxpayer explanation of items department of the cee internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx is also not entitled to exemption under sec_501 because it is not tax deductible as a charitable_contribution under sec_170 promoted i improper charitable_contribution deductions a payment of money generally cannot be deducted as a charitable_contribution if the payor expects to receive a substantial benefit in return a seller’s payment to because the seller receives valuable consideration in return for the payment in addition the seler’s payment to furthermore the payments from the home sellers to the payments from the home sellers do not proceed from detached and disinterested generosity but rather in response to an anticipated economic benefit namely facilitating the sale of the seller’s home under 363_us_278 such payments are not gifts for purposes of sec_102 is not tax deductible to the seller because the payment is compulsory also do not qualify as gifts under sec_102 an organization that promotes an abusive tax_avoidance scheme is not entitled to exemption as an organization described in sec_501 see church of world peace inc v commissioner t c memo is a 501_c_3_organization and by using the term led sellers and or their agents to believe that they would be able to claim a the organization has said that it tells people to consult a tax advisor however by providing sellers a letter informing them that ‘charitable contribution or charitable deduction on the closing statements of the transactions it facilitates charitable_contribution_deduction for their payments to replenishments as a charitable_contribution or charitable donation in the instructions to the closing agent the organization misrepresented the quid pro quo nature of these payments in this way program as a result purposes enumerated in sec_501 and does not qualify for exemption as an organization described in sec_501 promoted improper charitable_contribution deductions in connection with its dpa does not operate exclusively for exempt by labeling the seller the government proposes revoking because for exemption and also in a manner materially different from that represented when the organization asked the internal_revenue_service for a private opinion letter operated in a manner materially different from that represented in its application exemption back to the organization’s inception as noted earlier hud rules require that down payment assistance come from only certain sources including a charitable_organization what merely acknowledgement that the organization notified the irs that it planned to add down payment assistance to its activities the information that service in did not disclose the circular flow of funds or mention the requirement of mandatory replenishment the information did not disclose that there would be no income claims is a private opinion letter is submitted to the internal revenue form a rrev -68 department of the treasury - internal_revenue_service page -22- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service org schedule no or exhibit year period ended december 20xx december 20xx restrictions on grant recipients nar did it disclose that companies to use the budget data it obtained for marketing purposes would allow other financial to operate its program and earn the fees associated with it mortgage lenders that it had status as a charitable_organization which is why it submitted an amendment to its determination application had to be able to show although the organization advised the irs that it planned to add an activity before it started the home grant program it did not disclose the nature of the activity in sufficient detail for the irs to know that it relied on the circular flow of funds from home seller to home buyer or that it condoned improper tax deductions it also did not disclose that its educational programs would also be a vehicle to increase its business and the business of those who brought it transactions did not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income rather the program operated by gifts to any homebuyers who otherwise qualified for a loan revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 the organization’s operation of its down payment assistance activities in a manner materially different from that represented in its application_for exemption and other exchanges with the internal_revenue_service justifies retroactive revocation of the tax exempt status of provided conclusion in order to qualify for exemption under sec_50l c an organization must be both organized and operated to achieve a purpose that is described under that code section org’s down payment assistance program was not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under code org provided down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home it offered down payment assistance to interested buyers regardless of the buyers’ income levels or need org’s activities did not target neighborhoods in need of rehabilitation or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operated in a manner indistinguishable from a commercial enterprise its primary activity was brokering transactions to facilitate the selling of homes org’s primary goal was to maximize the fees from these transactions its brokering services were marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home was located form a rev department of the treasury - internal_revenue_service page -23- form 886a name of taxpayer explanation of items department of the treasury - intermal revenue service org schedule no or exhibit year period ended december 20xx december 20xx alliances were built with the realtors lenders home builders and title companies to ensure future business for the mutual benefit of the participants any activities providing education on budgeting or money management skills to grant recipients or others was an insubstantial activity compared to org’s facilitating the circular flow of funds from home seller to home buyer and back to seller org’s amendment to its form_1023 application stated that the home grants program would provide home purchasing assistance grants for all those successfully completing org’s program in fact the grant recipient would have already selected a home and been approved for a loan before any financial education was offered because the organization’s primary activity was not conducted in a manner designed to further sec_501 purposes org was not operated exclusively for exempt purposes within the meaning of sec_501 furthermore org promoted an abusive tax_avoidance scheme in connection with its dpa program by failing to advise sellers that their payments to the organization were quid pro quo payments for services rather than payments motivated by detached and disinterested generosity promoting false deductions in this manner is inconsistent with sec_501 exemption for the foregoing reasons the government proposes revoking org’s exempt status because the facts show that in 20xx and 20xx ‘org operated in a manner materially different from that represented in its form_1023 application and the amendment thereto the government proposes that the revocation be effective retroactively to the date of org’s inception taxpayer’s position in a letter dated may 20xx replying to the internal revenue service’s first request for information dir-2 ceo of org wrote it is fairly evident that the irs is targeting non-profits who were organized to provide down-payment assistance to low-to-moderate income individuals and families this is a major concern of this organization as we have and continue albeit in a limited capacity to participate in providing down-payment assistance however participation in such was only undertaken after receiving a ‘private opinion letter’ from the irs to do so the recent irs ruling is very clear the targets are equally clear we simply ask that the irs recognize the differences between org and those organizations that may have operated outside the parameters of what is now defined as ‘charitable’ org’ history of providing genuine educational_services to the public combined with its current activities form acrev -68 department of the treasury - internal_revenue_service page -24- form 886a department ot the ‘treasury- internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx december 20xx to help those threaten by the ‘lack of money management education’ in this country ‘clearly’ make our public efforts very much needed to attack this organization for participating via an irs approval in providing down-payment assistance would be doing the public a terrible injustice the government does not know org’s position with respect to the issues facts applicable law and government’s position as they are discussed in this report org will be allowed days to review this report and respond with a protest if org considers one necessary form acrev department of the treasury - intemal revenue service page -25-
